       Case 1:18-cv-06685-GBD-SLC Document 94 Filed 04/09/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GERARDO MIGUEL BAEZ DURAN, individually
and on behalf of others similarly situated, et al.,

                               Plaintiffs,
                                                           CIVIL ACTION NO.: 18 Civ. 6685 (GBD) (SLC)
       -v-
                                                                              ORDER
E L G PARKING INC., et al.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

                                         I.INTRODUCTION

       Before the Court is the motion of Defendants E L G Parking, Inc. (“ELG”) and Bishop Joseph

Alexander (“Alexander”) (ELG and Alexander, together, “Moving Defendants”) for a protective

order limiting discovery from nonparty 1240 Edward Grant, LLC (the “Motion”) (ECF No. 89).1

       Plaintiffs oppose the Motion on the grounds that the Motion is procedurally improper

due to Moving Defendants’ failure to meet and confer or to comply with provisions of the Federal

Rules of Civil Procedure (“Federal Rules”), Local Rules of the Southern District of New York (“Local

Rules”), and the Court’s Individual Practices in Civil Cases (“Court’s Individual Practices”). (ECF

No. 91). Plaintiffs also argue that Moving Defendants have failed to show good cause justifying

the protective order. (Id.) For the reasons set forth below, the Motion is DENIED WITHOUT

PREJUDICE.




1
 Moving Defendant’s Notice of Motion (ECF No. 89 at 1) and Memorandum of Law (ECF No. 89-1 at 1)
each purport to seek a protective order “Pursuant to F.R.C.P. 23(c),” which the Court construes as an
application under Rule 26(c).
       Case 1:18-cv-06685-GBD-SLC Document 94 Filed 04/09/21 Page 2 of 5




                                         II.BACKGROUND

       Plaintiffs allege that the Moving Defendants, along with non-moving Defendants Steven

Rosenberg and Raymond Lopez (collectively “Defendants”) own and operate a parking lot located

at 1240 Edward L. Grant Hwy, in Bronx, New York, under the name “E L G Parking Inc.” (the

“Parking Lot”). (ECF No. 31 ¶ 2). Plaintiffs are former attendants at the Parking Lot and bring

claims individually and on behalf of others similarly situated, under the Fair Labor Standards Act,

29 U.S.C. §§ 201 et seq., (“FLSA”), and the New York Labor Law, N.Y. Lab. Law §§ 190 et seq.,

(“NYLL”). (See ECF No. 31).

       On September 21, 2020, this matter was referred to the undersigned for general pretrial

supervision. (ECF No. 75). On February 25, 2021, Moving Defendants filed the Motion. (ECF No.

89). On March 4, 2021, Plaintiffs responded to the Motion (ECF No. 91), and on March 17, 2021,

Moving Defendants filed a reply. (ECF No. 93).

                                          III.DISCUSSION

   A. Legal Standards

       The Federal Rules establish the scope of discovery as the following:

       Parties may obtain discovery regarding any nonprivileged matter that is relevant
       to any party’s claim or defense and proportional to the needs of the case,
       considering the importance of the issues at stake in the action, the amount in
       controversy, the parties’ relative access to relevant information, the parties’
       resources, the importance of the discovery in resolving the issues, and whether
       the burden or expense of the proposed discovery outweighs its likely benefit.

Fed. R. Civ. P. 26(b)(1). “Rule 26 gives a district court ‘broad discretion’ . . . to impose limitations

or conditions on discovery, . . . which extends to granting or denying motions to compel or for

protective orders on ‘just terms.’” Coty Inc. v. Cosmopolitan Cosmetics, Inc., No. 18 Civ. 11145

(LTS) (SLC), 2020 WL 3317204, at *1 (S.D.N.Y. June 18, 2020) (quoting Capstone Logistics Holdings,

                                                   2
      Case 1:18-cv-06685-GBD-SLC Document 94 Filed 04/09/21 Page 3 of 5




Inc. v. Navarrete, No. 17 Civ. 4819 (GBD) (BCM), 2018 WL 6786237, at *8 (Dec. 13, 2018)).

Likewise, “[m]otions to compel, pursuant to Rule 37, are left to the sound discretion of the court.”

Christine Asia Co., Ltd. v. Alibaba Grp. Holding Ltd., 327 F.R.D. 52, 54 (S.D.N.Y. 2018). “A district

court has broad latitude to determine the scope of discovery and to manage the discovery

process.” EM Ltd. v. Rep. of Arg., 695 F.3d 201, 207 (2d Cir. 2012).

       Under the Federal Rules, a person moving for a protective order limiting discovery must

provide “a certification that the movant has in good faith conferred or attempted to confer with

other affected parties in an effort to resolve the dispute without court action.” Fed. R. Civ.

P. 26(c)(1). The Local Rules of this Court require that:

       No motion under Rules 26 through 37 inclusive of the Federal Rules . . . shall be
       heard unless counsel for the moving party has first requested an informal
       conference with the Court by letter-motion for a pre-motion discovery conference
       (subject to the instructions regarding ECF published on the Court’s website and
       the Judge’s Individual Practices) and such request has either been denied or the
       discovery dispute has not been resolved as a consequence of such conference.

Local Rule 37.2. Similarly, this Court’s Individual Practices provide that “[t]he Court will not hear

any discovery dispute unless the moving party (including a non-party seeking relief) has first

conferred in good faith with any adverse party in an effort to resolve the dispute.” (II.C.1). Where

parties are unable to resolve their dispute after having met and conferred, “the moving party

must request a discovery conference with the Court, by Letter-Motion, as required by Local Civil

Rule 37.2 . . . [and] must certify that the required in-person or telephonic conference took

place[.]” (II.C.2). These procedural requirements serve, in part, the Court’s “preference [] to hold

a conference with the parties to address discovery disputes[.]” (II.C.5).

       “The ‘meet-and-confer’ requirement ‘embodies a policy of encouraging voluntary

resolution of pretrial disputes, in the interest of judicial and client economy and effective

                                                 3
      Case 1:18-cv-06685-GBD-SLC Document 94 Filed 04/09/21 Page 4 of 5




processing of cases.’” Avent v. Solfaro, 210 F.R.D. 91, 95 (S.D.N.Y. 2002) (denying motion to

compel for failure to meet and confer) (quoting Kolenc v. Bellizzi, No. 95 Civ. 4494 (LMM) (KNF),

1999 WL 92604, at *2 (S.D.N.Y. Feb 22, 1999)). Accordingly, it is well established that the failure

to meet and confer prior to filing a discovery motion can be fatal to a party’s application. See

Olin Corp. v. Lamorak Ins. Co., No. 84 Civ. 1968 (JSR), 2021 WL 396781, at *10 (S.D.N.Y. Feb. 4,

2021) (finding that a party’s failure to comply with procedural requirements to raise a discovery

dispute, including Local Rule 37.2, “dooms” the application); Tri-Star Pictures, Inc. v. Unger, 171

F.R.D. 94, 100 (S.D.N.Y. 1997) (denying motion to compel for failure to meet and confer); Avent,

210 F.R.D. at 95 (denying motion to compel where the moving party did not attempt to contact

its adversary or request a conference with the court).

   B. Application

       The Court denies the Motion because Moving Defendants failed to make any attempt to

meet and confer in the first instance with Plaintiffs or to comply with the Federal Rules, the Local

Rules, or the Court’s Individual Practices in filing the Motion. Moving Defendants argue in the

Motion that Plaintiffs’ discovery requests are “extremely broad and amorphous” (ECF No. 93 at

1), yet do not – and apparently cannot – assert that they attempted to confer with Plaintiffs to

narrow or clarify the discovery requests in question. (See ECF Nos. 89, 93). Moving Defendants

also fail to attach for the Court’s review the discovery requests as to which they seek judicial

relief. (Id.) The combined failures to meet and confer before filing the Motion, and to seek a

pre-motion discovery conference in accordance with Local Rule 37.2 and the Court’s Individual

Practices, are fatal to the Motion. See Olin, 2021 WL 396781 at *10; Tri-Star Pictures, 171 F.R.D.

at 100; Avent, 210 F.R.D. at 95. Should Moving Defendants continue to need judicial intervention


                                                 4
      Case 1:18-cv-06685-GBD-SLC Document 94 Filed 04/09/21 Page 5 of 5




to resolve their dispute—after conferring with Plaintiffs—they may file a proper motion that

complies with the Federal Rules, the Local Rules, and this Court’s Individual Practices.

                                       IV.CONCLUSION

         For the reasons set forth above, the Motion is DENIED WITHOUT PREJUDICE, and the Clerk

of Court is respectfully directed to close the Motion at ECF No. 49.


Dated:          New York, New York
                April 9, 2021

                                                            SO ORDERED




                                                 5
